DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 5-6, 9-11, 13-15, 18, 20, 22-25, 27-28, 31-32, 34, 41, 46, 50, 52 and 59 are cancelled. 
Claims 1-4, 7-8, 12, 16-17, 19, 21, 26, 29-30, 33, 35-40, 42-45, 47-49, 51, 53-58 and 60-67 are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 01/07/2021, with respect to claims 1, 16, and 36 have been fully considered and are persuasive in view of new amendments to the claims, and further in view of Telephonic interviews of 01/08/2021, 03/26/2021 and 03/30/2021. The rejections of claims 1, 16 and 36 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cosenza Martin on 03/30/2021.

The application has been amended as follows:
    1.  	(Currently Amended) A pad for interposition between a recipient's head and a transcutaneous bone conduction device pressure plate, the pad comprising a material providing , wherein
	the pad is a foam pad,
	the pad is compressible, and
	the pad is configured to increase in rigidity when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibrations.
   5.    (Currently Cancelled).
   16.  	(Currently Amended) A transcutaneous bone conduction system comprising:
an external component; and
a conformable pad for positioning between a recipient's scalp and the external component,
wherein
	the pad is a foam pad,
	the pad is compressible, and
	the pad is configured to increase in rigidity when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibrations.
   22.    (Currently Cancelled).
   34.    (Currently Cancelled).
    44.	(Currently Amended) A bone conduction device, comprising:

 a pad for interposition between a recipient's head and a transcutaneous bone conduction device pressure plate, the pad comprising a material providing a controllably variable balance of pressure-equalization and vibration-transmission capability, wherein 
	the magnet is configured to entirely support the self-contained external component against the recipient’s head, and
the material is configured to be controllably placed into at least a partially solid state from a previously non-solid state, thereby controllably variably balancing pressure-equalization and vibration-transmission capability.
   45.	(Currently Amended) A bone conduction device, comprising:
a self-contained external component including a pressure plate including a magnet, and a vibrating actuator; and
the pad of claim 1
	

   48.	(Currently Amended) A bone conduction device, comprising:
an external component including a vibrating actuator; and
the pad of claim 1, wherein
the bone conduction device is configured such that all vibrations generated by the vibrating actuator that travel a that is part of the bone conduction device to the recipient’s head travel through the pad.
   49.  	(Currently Amended) The system of claim 58, wherein:
the external component includes a vibrating actuator; and
that is part of the bone conduction device to the recipient’s scalp travel through the pad.
   58.	(Currently Amended) A bone conduction device, comprising:
a self-contained external component including a transcutaneous bone conduction device pressure plate including a magnet; and
a pad for interposition between a recipient's head and the pressure plate, the pad comprising a material providing a controllably variable balance of pressure-equalization and vibration-transmission capability, wherein an outer circumference of the pad is the same as the outer circumference of the pressure plate, wherein
	the magnet is configured to entirely support the self-contained external component against the recipient’s head. 
   59.     (Currently Cancelled). 
   62.	(New)	The bone conduction device of claim 58, wherein:
	the pad is configured to increase in stiffness when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibration.
   63.	(New)	The bone conduction device of claim 62, wherein:
	the pad is a foam pad.
   64.	(New) A bone conduction device of claim 44, wherein:
              the pad is configured to increase in stiffness in the presence of a shear force thereby enhancing vibration transmissibility of the pad relative to that which was the case prior to the application of the shear force.
   65.	(New)	The bone conduction device of claim 44, wherein:
	the pad is configured to increase in stiffness when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibration.

	the pad is a foam pad.
   67.	(New) A bone conduction device of claim 58, wherein:
              the pad is configured to increase in stiffness in the presence of a shear force thereby enhancing vibration transmissibility of the pad relative to that which was the case prior to the application of the shear force.

Allowable Subject Matter
Claims 1-4, 7-8, 12, 16-17, 19, 21, 26, 29-30, 33, 35-40, 42-45, 47-49, 51, 53-58 and 60-67 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a pad for interposition between a recipient's head and a transcutaneous bone conduction device pressure plate.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the pad comprising a material providing a controllably variable balance of pressure-equalization and vibration-transmission capability; wherein the pad is a foam pad, the pad is compressible, and the pad is configured to increase in rigidity when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibrations.



Claim 16 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 16 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a transcutaneous bone conduction system comprising: an external component; and a conformable pad for positioning between a recipient's scalp and the external component.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 16: wherein the pad is a foam pad, the pad is compressible, and the pad is configured to increase in rigidity when exposed to vibrations at audio-frequencies, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibrations.

Claims 17, 19, 33, 35, 39 and 60-61 are allowed based on their respective dependency from claim 16.

Claim 21 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 21 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a method, comprising: causing the viscosity of a material to decrease thereby enabling a pad containing the material to conform to the topographies of a recipient's head.
claim 21: and causing the viscosity of the material to increase thereby enabling the pad to effectively transfer sound vibrations to the recipient's head; wherein the material is part of a bone conduction device, the action of conforming to the topographies of a recipient’s head is executed with the material at a first viscosity while the bone conduction device is held against the recipient’s head, and the method further comprises effectively transferring sound vibrations to the recipient’s head while the bone conduction device is held against the recipient’s head while the material is at a second viscosity higher than the first viscosity, which second viscosity enables the pad to effectively transfer the sound vibrations to the recipient’s head.

Claims 30, 40 and 51 are allowed based on their respective dependency from claim 21.

Claim 36 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 16 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a method, comprising: placing an external component of a bone conduction device against skin of a recipient; and compressing,  a pad that is interposed between skin of the recipient and a vibrator of the bone conduction device.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 36: a retention force is established that holds the external component to the skin of the recipient, and compressing, owing to the retention force holding the external component to the skin of the recipient, a foam pad; wherein at least one of:
(i)    the method further includes the action of increasing a hardness of the pad by activating the vibrator to generate audio-frequency vibrations, thereby enhancing the vibration transmissibility of the pad relative to that which was the case prior to the generation of the audio-frequency vibrations; or
(ii)    the compression of the pad increases hardness of the pad relative to that which was the case prior to the compression.

Claims 37-38, 42, 43 and 47 are allowed based on their respective dependency from claim 36.

Claim 44 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 44 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a bone conduction device, comprising: a self-contained external component including a pressure plate including a magnet, and a vibrating actuator; and a pad for interposition between a recipient's head and a transcutaneous bone conduction device pressure plate.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 44: the pad comprising a material providing a controllably variable balance of pressure-equalization and vibration-transmission capability; wherein the magnet is configured to entirely support the self-contained external component against the recipient’s head, and the material is configured to be controllably placed into at least a partially solid state from a previously non-solid state, thereby controllably variably balancing pressure-equalization and vibration-transmission capability.

Claims 57 and 64-66 are allowed based on their respective dependency from claim 44.

Claim 58 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 58 as currently amended. For example, the closest prior arts of record, Kasic et al (US PUB 20140121451) and Heinrich et al (US PUB 20130169513) discloses a bone conduction device, comprising: a self-contained external component including a transcutaneous bone conduction device pressure plate including a magnet; and a pad for interposition between a recipient's head and the pressure plate.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 58: the pad comprising a material providing a controllably variable balance of pressure-equalization and vibration-transmission capability, wherein an outer circumference of the pad is the same as the outer circumference of the pressure plate, wherein the magnet is configured to entirely support the self-contained external component against the recipient’s head.

Claims 49, 62-63, and 67 are allowed based on their respective dependency from claim 58.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654